Citation Nr: 0320321	
Decision Date: 08/15/03    Archive Date: 08/25/03	

DOCKET NO.  99-12 232	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for paroxysmal 
atrial/auricular fibrillation/tachycardia.

3.  Entitlement to service connection for deterioration of 
the left ventricle, claimed as the residual of a viral 
infection (mononucleosis) in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, and February and April 1999 decisions by the VARO 
in Winston-Salem, North Carolina.

In correspondence of February 2000, the veteran indicated his 
desire to withdraw from consideration the issue of 
entitlement to service connection for liver damage due to 
mononucleosis.  In correspondence of May 2001, the veteran 
additionally indicated his desire to withdraw from 
consideration the issue of entitlement to an evaluation in 
excess of 30 percent for the postoperative residuals of a 
recurrent right inguinal hernia.  Accordingly, those issues, 
which were formerly on appeal, are no longer before the 
Board.

Finally, for reasons which will become apparent, the issues 
of entitlement to service connection for hypertension, and 
for paroxysmal atrial/auricular fibrillation/tachycardia will 
be the subjects of the REMAND portion of this decision.



FINDING OF FACT

Deterioration of the left ventricle of the veteran's heart is 
not shown to have been present in service, or for many years 
thereafter, nor is it the result of an inservice viral 
infection (i.e., mononucleosis).  


CONCLUSION OF LAW

Deterioration of the veteran's left ventricle was not 
incurred in or aggravated by active military service, nor may 
such a disability be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  

In the case at hand, it is clear that the VA has met its duty 
to notify and assist the veteran in the development of all 
facts pertinent to his claim.  To that end, in correspondence 
of March and May 2001 (incorporated by reference herein), the 
veteran was informed of the VA's obligations under the new 
Act and given the opportunity to provide information 
necessary to obtain any evidence which had not already been 
obtained.  Because no additional evidence has been identified 
by the veteran as being available but absent from the record, 
the Board finds that any failure on the part of the VA to 
further notify the veteran what evidence would be secured by 
the VA, and what evidence would be secured by the veteran, is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board is of the opinion that no 
further duty to notify or assist the veteran exists in this 
case.  

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of any 
disability of the left ventricle.  During the months of 
October and November 1962, the veteran was hospitalized at a 
service medical facility for treatment of mononucleosis.   No 
cardiopathology was noted and the pertinent diagnosis at 
discharge was infectious mononucleosis.  

At the time of a service separation examination in September 
1965, the veteran's heart and vascular system were within 
normal limits, and no pertinent diagnosis was noted.  

In correspondence of September 1976, the veteran's private 
physician indicated that the veteran's cardiovascular system 
was essentially normal.  A murmur, described as a Grade I/VI 
apical systolic murmur, which was slightly accentuated with 
exercise, though with no other cardiac sounds or murmurs, was 
noted.  X-ray studies of the heart were within normal limits.  
An electrocardiogram showed a normal sinus rhythm, with 
somewhat increased QRS voltage.  Cardiac catheterization 
revealed an abnormal left ventriculogram, with significant 
cardiomyopathy.  The pertinent diagnosis was mild 
cardiomyopathy of questionable etiology.

In the opinion of the veteran's physician, the finding of 
primary muscle disease was somewhat unexpected.  However, the 
veteran's left ventriculogram was definitely abnormal, 
showing evidence of generalized decreased contractility.  At 
the time of examination, it was estimated that the veteran's 
ejection fraction was approximately 40 to 45 percent, with 
60 percent being normal.  The left ventricular wall thickness 
was also increased, most probably correlating with increased 
voltage on the veteran's EKG.  Resting left heart pressures 
were within normal limits, though left ventricular and 
diastolic pressures rose following angiography.  According to 
the veteran's physician, the long-term outlook for his 
disease was unknown.  Reportedly, it was possible that the 
veteran's disease was the product of a residual old viral 
myocarditis, in which case there would probably not be any 
significant progression.  On the other hand, were his problem 
to be one of primary hypertrophic cardiomyopathy, progression 
would be expected.  

On VA cardiovascular examination in January 1998, there was 
no evidence of any cardiomegaly.  On additional VA 
examination in January 1998, the veteran gave a history of 
infectious mononucleosis while in service.  Reportedly, he 
experienced an uneventful recovery from his illness, and 
subsequently returned to duty.  Currently, the veteran 
displayed no symptoms of his past mononucleosis.  On physical 
examination, his weight was stable, and his general 
appearance normal.  The pertinent diagnosis was infectious 
mononucleosis, not found on current examination.

During the course of an RO hearing in August 1999, the 
veteran offered testimony regarding the nature and etiology 
of his left ventricular disability.

At the time of a VA cardiovascular examination in December 
2001, the veteran gave a history of infectious mononucleosis 
while in service.  Reportedly, in 1976, he underwent a 
ventriculogram, which showed generalized decreased 
contractility, with an ejection fraction between 40 and 45 
percent.  A recent echocardiogram reportedly showed an 
ejection fraction which was somewhat higher than previously 
reported.  On physical examination, his heart did not appear 
to be enlarged.  No murmurs were heard, and a regular rhythm 
was in evidence.  An electrocardiogram conducted in 
conjunction with the examination was within normal limits.  
The pertinent diagnosis was of a history consistent with mild 
cardiomyopathy of the left ventricle, said to originate at 
the time of the veteran's hospitalization in service for 
infectious mononucleosis.  

A VA echocardiogram conducted in December 2001 demonstrated 
normal left ventricular chamber size, wall thickness and 
contractility, with no segmental wall motion abnormalities.  
Valvular appearance and function were within normal limits, 
with no hemodynamically significant flow abnormalities, and 
no pericardial effusion.  The ejection fraction at the time 
of evaluation was 64 percent.  

In January 2002, a review of the veteran's chart was 
conducted by the same VA physician who had undertaken the 
veteran's December 2001 cardiovascular examination.  Based on 
that chart review, a ventriculogram conducted in 1976 was 
abnormal, with decreased contractility and an ejection 
fraction between 40 and 45 percent.  However, at the time of 
an examination in December 2001, an M-mode 2-D, Doppler echo 
study was entirely normal, with a normal ejection fraction.  
Based on such findings, there was no evidence of any chronic 
cardiovascular disease associated with prior findings (i.e., 
findings of decreased contractility on examination in 1976).  
In the opinion of the VA physician, this problem had resolved 
entirely "as far as testing goes."  The pertinent diagnosis 
was normal ventriculogram, with no evidence of any problem 
resulting from mononucleosis.  

In correspondence of August 2002, the veteran's private 
physician stated that he (i.e., the veteran) had multiple 
problems, including concerns regarding his long-term 
prognosis as a consequence of previous cardiomyopathy.  In 
retrospect, the veteran's physician was of the opinion that 
he (i.e., the veteran) had probably experienced a relatively 
incessant supraventricular tachycardia.  Also noted was that 
it was "very common" for individuals to develop tachycardia-
induced cardiomyopathy in the setting of recurrent prolonged 
episodes of rapid heart rate.  According to the veteran's 
physician, this was probably the mechanism of the 
cardiomyopathy documented in 1976.  What was somewhat 
interesting, however, was that the veteran had exhibited very 
little symptomatology since that time.

In a clinical note of September 2002, the veteran's private 
physician indicated that an echocardiogram from a private 
facility in February 2000 showed evidence of mild concentric 
left ventricular hypertrophy, with a normal ejection 
fraction.  Also noted was that private medical records dating 
from July 2002 showed a history of what was referred to as 
significant cardiomyopathy, though with normal coronary 
arteriography.  

In correspondence of November 2002, the veteran's private 
physician noted that the veteran's problems included 
incessant supraventricular tachycardia which produced 
cardiomyopathy.  

Analysis

The veteran in this case seeks service connection for the 
residuals of left ventricular damage, claimed as the residual 
of infectious mononucleosis in service.  In that regard, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

In the present case, service medical records are negative for 
history, complaints or abnormal findings indicative of the 
presence of any disease or disability of the left ventricle.  
While on one occasion in service, the veteran received 
treatment for infectious mononucleosis, there is no 
indication that, at the time of that treatment, or subsequent 
thereto, he suffered any damage to the left ventricle as a 
result of his infection.  In point of fact, as the time of a 
service separation examination in September 1965, the 
veteran's heart and vascular system were within normal 
limits, and no pertinent diagnosis was noted.  The earliest 
clinical indication of the presence of any disease of the 
left ventricle is revealed by private medical records dated 
in September 1976, more than 10 years following the veteran's 
discharge from service, at which time there was noted the 
presence of mild cardiomyopathy of questionable etiology.  

The Board notes that, on VA cardiovascular examination in 
January 1998, there was no evidence of cardiomegaly, or of 
congestive heart failure.  While on subsequent VA 
cardiovascular examination in December 2001, there was noted 
a "history" consistent with mild cardiomyopathy of the left 
ventricle, an echocardiogram conducted in conjunction with 
that examination was essentially normal.  Following a review 
of the veteran's chart conducted in January 2002, the 
examiner was of the opinion that there was no evidence of any 
chronic cardiovascular disease associated with the previous 
findings of decreased contractility.  In point of fact, the 
veteran's problem appeared to have resolved entirely.  

The Board acknowledges that, at the time of the 
aforementioned private evaluation in September 1976, the 
examiner expressed his opinion that the veteran's 
cardiomyopathy might possibly be the result of a residual old 
viral myocarditis.  However, as noted above, service medical 
records show no evidence of any such medical problem.  At no 
time during the veteran's inservice hospitalization for 
infectious mononucleosis was there noted evidence of 
myocarditis.  Moreover, as of the time of the aforementioned 
VA chart review in January 2002, the veteran had a normal 
ventriculogram, with no evidence of any problem resulting 
from mononucleosis.  

Based on such findings, the Board is unable to reasonably 
associate the veteran's claimed deterioration of left 
ventricular function with any incident or incidents of his 
period of active military service, including infectious 
mononucleosis.  Accordingly, service connection for such a 
disability must be denied.


ORDER

Service connection for deterioration of the left ventricle, 
claimed as the residual of a viral infection (mononucleosis) 
in service, is denied.




REMAND

In addition to the above, the veteran seeks service 
connection for essential hypertension, as well as for 
paroxysmal atrial/auricular fibrillation/tachycardia.

In that regard, at the time of the veteran's service entrance 
examination in September 1961, his blood pressure was 140/90, 
described by a VA physician as the "upper limits of normal."  
While in service, the veteran received treatment for 
paroxysmal tachycardia, during the course of which a number 
of elevated blood pressure readings were obtained.  However, 
at the time of the veteran's service separation examination 
in September 1965, his blood pressure was entirely within 
normal limits, and no tachycardia was in evidence.

Since the time of the veteran's discharge from service, he 
has received a diagnosis of, and treatment for, hypertension.  
While at the time of the aforementioned VA chart review in 
January 2002, an opinion was offered that the veteran most 
likely had mild hypertension prior to service, a definitive 
opinion has yet to be offered as to whether that hypertension 
underwent a demonstrated and permanent increase in severity 
during the veteran's period of active military service.  
Paroxysmal atrial tachycardia has been variously described as 
either preexisting or not preexisting service, and as present 
or not present at this time.  Under such circumstances, 
further development of the evidence must be undertaken prior 
to a final adjudication of the veteran's claims. 

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  38 C.F.R. § 3.159).

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to November 2002, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA. 

3.  The veteran should then be afforded 
an additional VA examination by a 
cardiologist in order to more accurately 
determine the exact nature and etiology 
of his claimed hypertension and 
paroxysmal atrial tachycardia.  All 
pertinent symptomatology and findings 
should be reported in detail.  Following 
completion of the examination, the 
examiner should answer the following 
questions:

(a)  Did the veteran's hypertension 
preexist his entry upon active military 
service, and, if so, did that 
hypertension undergo a documented and 
permanent increase in severity during the 
veteran's period of active military 
service?

(b)  Should it be determined that the 
veteran's hypertension did not preexist 
his entry upon active military service, 
did that hypertension as likely as not 
have its origin during his period of 
active military service?

(c)  Does the veteran  currently suffer 
from paroxysmal atrial/auricular 
fibrillation/tachycardia?

(d)  Should it be determined that the 
veteran currently suffers from chronic 
paroxysmal atrial/auricular 
fibrillation/tachycardia, did that 
disability preexist his entry upon active 
military service?

(e)  Should it be determined that the 
veteran currently suffers from chronic 
paroxysmal atrial/auricular 
fibrillation/tachycardia which preexisted 
his entry upon active military service, 
did that disability as likely as not 
undergo a clinically identifiable, 
permanent increase in severity during his 
period of active military service?

(f)  Should it be determined that the 
veteran currently suffers from chronic 
paroxysmal atrial/auricular 
fibrillation/tachycardia which did not 
preexist his entry upon active service, 
did that disability as likely as not have 
its origin during his period of active 
military service?

Prior to the examination, the claims 
folder should be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Moreover, 
each question must be answered 
specifically in the affirmative or the 
negative, and a complete rationale 
provided.

4.  Thereafter, the RO should 
readjudicate the issues of service 
connection for hypertension and for 
paroxysmal atrial/auricular 
fibrillation/tachycardia.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until so notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
	RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



